COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





GRACIELA SIFUENTES,

                            Appellant,

v.


OLE CHEVROLET, L.P. D/B/A
MIDWAY CHEVROLET AND SERVICE
LIFE AND CASUALTY INSURANCE
COMPANY,

                            Appellees.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00249-CV

Appeal from the

County Court at Law No. 3

of El Paso County, Texas 

(TC# 2008-779) 






MEMORANDUM  OPINION

            Pending before the Court is an agreed motion to dismiss pursuant to a settlement
agreement filed in this Court.  See Tex.R.App.P. 42.1(a)(2).  The motion is granted.  In
accordance with the parties’ agreement, Appellant’s claims against Appellees are dismissed with
prejudice and court costs are taxed against the party incurring same.


January 12, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.